SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In April, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,864,300 0.0502 0.0502 Shares Common 13,640,747 0.0871 0.0871 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Itaú Corretora Sell 01 1,100 17.10 18,810.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,864,300 0.0502 0.0502 Shares Common 13,639,647 0.0871 0.0871 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In April, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,224,159,968 71.6458 71.6458 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Brasil Plural Buy 01 300 16.82 5,046.00 Shares Common Brasil Plural Buy 01 4,400 16.83 74,052.00 Shares Common Brasil Plural Buy 01 3,400 16.84 57,256.00 Shares Common Brasil Plural Buy 01 3,400 16.85 57,290.00 Shares Common Brasil Plural Buy 03 13,800 17.03 235,014.00 Shares Common Brasil Plural Buy 03 18,900 17.04 322,056.00 Shares Common Brasil Plural Buy 03 78,200 17.05 1,333,310.00 Shares Common Brasil Plural Buy 03 25,500 17.06 435,030.00 Shares Common Brasil Plural Buy 03 14,500 17.07 247,515.00 Shares Common Brasil Plural Buy 03 12,800 17.08 218,624.00 Shares Common Brasil Plural Buy 04 90,000 16.90 1,521,000.00 Shares Common Brasil Plural Buy 04 41,500 16.92 702,180.00 Shares Common Brasil Plural Buy 04 25,500 16.93 431,715.00 Shares Common Brasil Plural Buy 04 15,200 16.94 257,488.00 Shares Common Brasil Plural Buy 04 8,000 16.95 135,600.00 Shares Common Brasil Plural Buy 04 32,800 16.96 556,288.00 Shares Common Brasil Plural Buy 04 16,300 16.97 276,611.00 Shares Common Brasil Plural Buy 04 64,400 16.98 1,093,512.00 Shares Common Brasil Plural Buy 04 49,700 16.99 844,403.00 Shares Common Brasil Plural Buy 04 45,300 17.00 770,100.00 Shares Common Brasil Plural Buy 04 42,100 17.01 716,121.00 Shares Common Brasil Plural Buy 04 9,200 17.02 156,584.00 Shares Common Brasil Plural Buy 04 50,000 17.05 852,500.00 Shares Common Brasil Plural Buy 07 4,900 16.82 82,418.00 Shares Common Brasil Plural Buy 07 25,000 16.83 420,750.00 Shares Common Brasil Plural Buy 07 39,300 16.84 661,812.00 Shares Common Brasil Plural Buy 07 92,200 16.85 1,553,570.00 Shares Common Brasil Plural Buy 07 2,200 16.86 37,092.00 Shares Common Brasil Plural Buy 07 23,700 16.87 399,819.00 Shares Common Brasil Plural Buy 07 17,000 16.88 286,960.00 Shares Common Brasil Plural Buy 07 40,500 16.89 684,045.00 Shares Common Brasil Plural Buy 07 110,800 16.90 1,872,520.00 Shares Common Brasil Plural Buy 07 25,700 16.91 434,587.00 Shares Common Brasil Plural Buy 07 28,800 16.92 487,296.00 Shares Common Brasil Plural Buy 07 22,600 16.93 382,618.00 Shares Common Brasil Plural Buy 07 37,700 16.94 638,638.00 Shares Common Brasil Plural Buy 07 16,000 16.95 271,200.00 Shares Common Brasil Plural Buy 07 2,500 16.97 42,425.00 Shares Common Brasil Plural Buy 07 1,100 16.98 18,678.00 Shares Common Brasil Plural Buy 07 3,000 16.99 50,970.00 Shares Common Brasil Plural Buy 07 7,000 17.00 119,000.00 Shares Common Brasil Plural Buy 08 400 16.72 6,688.00 Shares Common Brasil Plural Buy 08 38,100 16.73 637,413.00 Shares Common Brasil Plural Buy 08 56,100 16.74 939,114.00 Shares Common Brasil Plural Buy 08 105,400 16.75 1,765,450.00 Shares Common Brasil Plural Buy 08 1,900 16.76 31,844.00 Shares Common Brasil Plural Buy 08 12,500 16.77 209,625.00 Shares Common Brasil Plural Buy 08 39,100 16.78 656,098.00 Shares Common Brasil Plural Buy 08 46,700 16.79 784,093.00 Shares Common Brasil Plural Buy 08 49,800 16.80 836,640.00 Shares Common Brasil Plural Buy 09 12,400 16.63 206,212.00 Shares Common Brasil Plural Buy 09 7,100 16.64 118,144.00 Shares Common Brasil Plural Buy 09 94,300 16.65 1,570,095.00 Shares Common Brasil Plural Buy 09 13,800 16.66 229,908.00 Shares Common Brasil Plural Buy 09 10,100 16.67 168,367.00 Shares Common Brasil Plural Buy 09 8,400 16.68 140,112.00 Shares Common Brasil Plural Buy 09 2,500 16.69 41,725.00 Shares Common Brasil Plural Buy 09 11,000 16.70 183,700.00 Shares Common Brasil Plural Buy 09 4,700 16.71 78,537.00 Shares Common Brasil Plural Buy 09 7,200 16.72 120,384.00 Shares Common Brasil Plural Buy 09 7,900 16.73 132,167.00 Shares Common Brasil Plural Buy 09 11,100 16.74 185,814.00 Shares Common Brasil Plural Buy 09 6,400 16.75 107,200.00 Shares Common Brasil Plural Buy 09 8,300 16.79 139,357.00 Shares Common Brasil Plural Buy 09 4,100 16.80 68,880.00 Shares Common Brasil Plural Buy 10 5,100 16.75 85,425.00 Shares Common Brasil Plural Buy 10 3,800 16.79 63,802.00 Shares Common Brasil Plural Buy 10 60,500 16.80 1,016,400.00 Shares Common Brasil Plural Buy 10 4,600 16.81 77,326.00 Shares Common Brasil Plural Buy 10 1,700 16.82 28,594.00 Shares Common Brasil Plural Buy 10 3,900 16.83 65,637.00 Shares Common Brasil Plural Buy 10 16,000 16.85 269,600.00 Shares Common Brasil Plural Buy 11 700 16.80 11,760.00 Shares Common Brasil Plural Buy 11 3,500 16.81 58,835.00 Shares Common Brasil Plural Buy 11 7,000 16.82 117,740.00 Shares Common Brasil Plural Buy 11 4,000 16.83 67,320.00 Shares Common Brasil Plural Buy 11 1,500 16.84 25,260.00 Shares Common Brasil Plural Buy 11 4,500 16.85 75,825.00 Shares Common Brasil Plural Buy 14 13,800 17.20 237,360.00 Shares Common Brasil Plural Buy 14 10,500 17.21 180,705.00 Shares Common Brasil Plural Buy 14 14,100 17.22 242,802.00 Shares Common Brasil Plural Buy 14 26,100 17.23 449,703.00 Shares Common Brasil Plural Buy 14 27,900 17.24 480,996.00 Shares Common Brasil Plural Buy 14 43,100 17.25 743,475.00 Shares Common Brasil Plural Buy 15 1,100 16.95 18,645.00 Shares Common Brasil Plural Buy 15 2,300 16.96 39,008.00 Shares Common Brasil Plural Buy 15 3,400 16.97 57,698.00 Shares Common Brasil Plural Buy 15 300 16.98 5,094.00 Shares Common Brasil Plural Buy 15 1,600 16.99 27,184.00 Shares Common Brasil Plural Buy 15 4,900 17.00 83,300.00 Shares Common Brasil Plural Buy 15 8,600 17.01 146,286.00 Shares Common Brasil Plural Buy 15 3,900 17.02 66,378.00 Shares Common Brasil Plural Buy 15 8,600 17.03 146,458.00 Shares Common Brasil Plural Buy 15 9,000 17.04 153,360.00 Shares Common Brasil Plural Buy 15 2,700 17.05 46,035.00 Shares Common Brasil Plural Buy 15 157,200 17.06 2,681,832.00 Shares Common Brasil Plural Buy 15 8,200 17.07 139,974.00 Shares Common Brasil Plural Buy 15 19,100 17.08 326,228.00 Shares Common Brasil Plural Buy 15 15,000 17.09 256,350.00 Shares Common Brasil Plural Buy 15 25,200 17.10 430,920.00 Shares Common Brasil Plural Buy 15 18,100 17.11 309,691.00 Shares Common Brasil Plural Buy 15 5,800 17.12 99,296.00 Shares Common Brasil Plural Buy 15 16,400 17.13 280,932.00 Shares Common Brasil Plural Buy 15 14,300 17.14 245,102.00 Shares Common Brasil Plural Buy 15 35,400 17.15 607,110.00 Shares Common Brasil Plural Buy 15 5,600 17.16 96,096.00 Shares Common Brasil Plural Buy 15 32,400 17.17 556,308.00 Shares Common Brasil Plural Buy 15 26,200 17.18 450,116.00 Shares Common Brasil Plural Buy 15 24,200 17.19 415,998.00 Shares Common Brasil Plural Buy 15 47,100 17.20 810,120.00 Shares Common Brasil Plural Buy 15 1,500 17.21 25,815.00 Shares Common Brasil Plural Buy 15 3,000 17.22 51,660.00 Shares Common Brasil Plural Buy 16 6,200 17.20 106,640.00 Shares Common Brasil Plural Buy 17 120,000 17.39 2,086,800.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,226,764,068 71.6625 71.6625 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In April, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 12, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson José Jamel Chief Financial and Investor Relations Officer
